'




                .      Case 0:21-mj-06173-PMH
                                  L           Document 1 Entered on .FLSD Docket 03/23/2021
                                                                                   .. .   . . Page 1 of 11
                                                                                                        .b'                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                         '
                           .
                           .                                                                                             .!                                                                      .            .      .                                                .' .                               '                       .'               ,       (. . .'
                                                                                                                                                                                                                                                                                                                                                          .     . .,                                                     ,
                                   '   '
            '
                                   A()91 (Rev.()8.
                                                 '
                                                 09)crimlnqlcomplai
                                                                  nt                                                                                                                                                                                     .                                                                                                        '
            .                  ,:                                                                                                                                                    ,                            . ,                     .                         L                                                              )                  t                    .                                .                    ez           ' .
                                                                                                                              NITED ,
                                                                                                                                    STATC.'S
                                                                                                                                           j
                                                                                                                                             lsrRlcT OI
                                                                                                                                                : . r ;,
                                                                                                                                                         JRT                                                                                                                                                                                                                                                                         .
                                                                                        .                                      .                                       .
                                                                                                                                                                                                       jbrthe                                                                              '                  .                                                                                 ' .
                                                                                                                                                               .                                                                                                                                                                                                           '
                               .
                           E                                                                                                                                   Southem bisitid qfFlptida                                                                          '
                                                                                                                                                                                                                                                                                                                  '                                                            .                                                         '
            .              .                                                                                                                                                                                                                                                                                                                              .                                    .'                                .



                                                                                  UniiçdStatesdfAmerica                                                                                                           ).                                                                                                                                                       .                   ,                                                    r
                                       ,
                                                                                            '
                                                                                            %.
                                                                                             ,
                                                                                              ..                                                                   -                                              )                                                                                                                                                        '                                .                                        .
    l
    I                                                      .
                                                                                                                .                     -
                                                                                                                                                                                                             .
                                                                                                                                                                                                                 .) ca.jexu.
                                                                                                                                                                                                                           , /- y /7J-#p                                                          '                          '                                    -            '                            , . ,,       '                          ,
    I                                                                                  Frankli
                                                                                             nBeckWithapd                                                                                                        ).
    ë
    .
                           y
                                       '                                          .      John:shaTfakis'
                                                                                            '
                                                                                                                                                         ' .
                                                                                                                                                                                                                 )
                                                                                                                                                                                                                 :z                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
    1
    j
      .'                                                                '
                                                                           =          ' .
                                                                                      -- .-       .
                                                                                                          Dqt-
                                                                                                             endanîlp
                                                                                                                                           ,
                                                                                                                                                       . '

                                                                                                                                                          .
                                                                                                                                                                                 -
                                                                                                                                                                                                 '
                                                                                                                                                                                                              .  )                                              ' .
                                                                                                                                                                                                                                                                                                                                           '                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ''
                                                                                                                                                                                                                                                    .                                                                                                                              .                                                          .



                                                                                                                    TRoNIc M EA, Ns
                                                           CRIMINAL cowlltl-wlxTsv TEL,EPIIONE ORO:HER REEIABLE ELEc:                                                                                                                                                                                                                                                                                                                                '
    j .                                                                                                              '                                                                                                         ..                                                                                                                                          .                                                 .
    1
    I
                        '
                       . .'
                               1',tlw cpmplailjantins
                                                    flli.câslw jtatqGthatthefollovilgtisthleto thcbestéftny.ktïmklçdgeandE
                                                                               ' ' .;')'
                                                                                                                         belie/ '                                                                                        .       .
                                                                                                                                                                                                                                                    . .
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                             '         ,
                                                                                                                                                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                                                                                                                                                                       '                                             '               :
    l                       .                                                     '              '         J                      t    '                                                                     ;                                      .         .                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                     .'              .
                                                                    dt;j.6>er29,/02b i1)the,toùljtièsqf ::broWard'and Miarf/bade 'l1ïtlw .
                                                                .
    I                   :0norgboùtthédatets)of M##-28,292-      07r,                                                                                       - .a            ..

    1
    :                   .      .               .                              -
                                                                                thedefélïd
                                                                                                                                                                                                              .                                           . .                                 .                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                        . ..
                                                                                                                                                                                                                                                                                                                                                                                                           ,.                             ..
    1
    ,.                             . touthem                                                    Distiict6î                                F!qft
                                                                                                                                              4à      .        --          -..
                                                                                                                                                                                         .
                                                                                                                                                                                         -           ,                                    x àlttts)vihlated:                                                                                                                                                                         '
    j                                                      '                                                                                                                                                                                                                                                                                                                                                                         '
    l                                                               lïodçl
                                                                         5'cc//vp                                                                                                                                                         .t?#.b?-
                                                                                                                                                                                                                                                 ?cDe'
                                                                                                                                                                                                                                                     sc
                                                                                                                                                                                                                                                      .r+tiç
                                                                                                                                                                                                                                                           hl                                                                                                                  .                                ,

    i
    )                 ' 18 U.s.c .j'1349                                                                                                         èo.nspitzcytb,comm itw'
                                                                                                                                                                       ireandbànkfraud                                                                                                                                                                            ''                                                         .
    ,
    '                   18 U.S.C . j 134:                   .                                                                                    W ir:tfràud
    I                   tt U.t.c. â .13k.
                                        k. .                    .
                                                                                                                     '                           Bknk Fraud'                 ''.       .                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                           ,            .                        .


    j                                                                 '                                                                                                                                                                                                                                                                                                                             .
    I
    p
    .
                          ...                                                                                                                                                                                     .                                                           .                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                            '                            .           '
    j
    .                 ...                                       y                                                                                              .                                              .                                                                   .                                                                                                        : .,.
    1. k                    '.                                              .                                                                                                                                                                                                                                                                                                  '           '
                                                                                                                                                                                                                                                                                                                                                                                                                    .                         .
    I.                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                           .
    j                     '
                          ...q '                                                                      .                                                        .                                                                                                          y
                                                                                                                                                                                                                                                                          '                              '                                                     -
    j.                    .y..                                            z ..                                           .                                                                                                                                                                     .                                                          .. . .                                            u   . .
    j
    '                                                                                                                    .                                                                                                                                                                                                                                                                                   -'                                     .'
    l
    1.'                    .
                                     '                   -tisbasedonthese'
                                      Ihiscrim inalcomplmn               facts:                                                                                                                                                                                               .                                                                                                                             .
                               .                           .                                                                                                                                                                                                                                                  -                                           .                                                                  .                       .
    j
    I .                        SEE.AU ACHSD AFFIDAVIT.  , .         .                                                                                                                                                                                                                                                                             .                                                ' .
                                                                                                                                                                                                                                                                                                                                                                                                     ' . ,.                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
    j.                                                                                                                                                                                                                                                                                                                                                                                                                           '
    l                                                                                                                                                  '                                                                                                                      .                                                                                                            -                                                         :
    j                                                                                                                    .                                                                                                                                            .                                                                                       .u
                                                                                                                                                                                                                                                                                                                                                               .                                                    ,.
    j;                .    '                       .                                                                                                          .                                                                                         . '                                                         .            '                     '                                                                             L
                                                                                                                                                                                                                                                                                                                                                                                                                                     '.a.           .
    y                              .                                                                                                                                                                                                                                                                                                                                           .

    )'                     .                                                  ..                                                                                                                                                                                                                                                                                                   n                        G                            , '
    j                              .
                                   '                                                  .                                  .         '                                                                                                                                                                                                                                                                        ' ''
            '   ', '       ..
                                                           '#,continued.ontlte.
                                                                              ta
                                                                               cttazhzdzheet.                        '
                                                                                                                                                                                                                                                           .        '
                                                                                                                                                                                                                                                                                             .'. .   '                   ,                    '
                                                                                                                                                                                                                                                                                                                                                                           ,'          -       ''
                                                                                                                                                                                                                                                                                                                                                                                                            . ''                     .
                                   .                                                                                                                                                                                                                                 '                                                                                                             '                                                          ..
                                                                                                                                                                                                                                                                                                         .         .                   .                                                                                                             '
                                                                                                                                                                                                                                                                                                                  . '                                                                                               ..       u           .,
    .                                                                                                                .                    x                                                                                                                                                        .      .         .    E                                                                              : .                  .
                                                                                                                         .                                 .
                                                                                                                                                                                             ,                                                                        ''
                                                                                                                                                                                                                                                                      .                           ' p :                     ..., '        ' .' .
                                   '                                                                                                                                                                                                    '                                 '                             -. . J- - .- .. . -.- - '.'--..---.--==.-,'
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                   :ç-à-),,
                                                                                                                                                                                                                                                                                                      -c   jj/:
                                                                                                                                                                                                                                                                                                              '-
                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                               ,),,,,f:v'
                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                        zît
                                                                                                                                                                                                                                                                                                                          'tk,tz/v,,,,. 7   . '                                                                                                      -



        '                          ,                                                                                                                                                                                                                                                               cal
                                                                                                                                                                                                                                                                                                     ebui
                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                         rz.zA.tjots                   -
                                                                                                                                                                                                                                                                                                                                       ' '                                                     .                                 .r
                                                                                                                                                                                                                                                                                                         l>?ïlpreil:
                                                                                                                                                                                                                                                                                                                   z7tz/
                                                                                                                                                                                                                                                                                                                       zl
                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                        :rl?ztfiçtle '                                                                              -

                                       AttestedtobvtheApplicantinaccordance.u4tlatllérèquiràrrientsofped.R.crilu.p 4.lby telephune                                                                                                            .

                                                                              '                                                                                                                                                                                       '                                                                                                        '
                           ..'                                                                                                                                                                                                                                                    '                                                                                                                                          '
                                   Date' 3 2 3     g
                                                       .
                                                                                                                2-!                                                                                                                                                                                                                                                                                                                      :
            .                  ;                                                                                                                                                                                                                                                                              Jttdgc.
                                                                                                                                                                                                                                                                                                                    kxwgl
                                                                                                                                                                                                                                                                                                                        a/spg '                                                                                                                      .
                                                                                                                                                     r                                                       .                                               .                                                                                                                 .                                                         '           .
                                                                          .                                                                                                                                                                                           .                            .                                                                   .                                        )
                                   City and stàte-
                                   .
                                                 .                                                               FoftLauderdale.
                                                                                                                               '.Florida                           .                                 .
                                                                                                                                                                                                                         '                          uàtri
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                          tM.Hunt,Uhiied StatesMagî
                                                                                                                                                                                                                                                                                  strate ltïdge
                                                                                                                                                                                                                                                                      .                                  jJ)yyg:g#jjyjyyjgaj
                                                                                                                                                                                                                                                                                                                           )ux
                                                                                                                                                                                                                                                                                                                             /jjyg,. .                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                            .            .




                                                                                                                                                                                                                                                                          '                                                                                                                                          '                   ' '
                                                                                                                 .                         .                                                                                                                                                                             .




        .       - ..-- .-v-----v--.--                  .- .-..----..--...--......a................-...-
                                                                                                            '                                  .- '.-.., .s..-ou.-.v.............................-.               ''.
                                                                                                                                                                                                  ''.....''''..''.. :.1''''''''''.'''''''-
                                                                                                                                                                                                                                         ''''e'''e'-'''.''''''''''''''.'':''''''''''''''''''''''''''''oo-onv-'''''''''''''*-q7*e           . ---*----v--v*eve-'--'''G'
                                                                                                                                                                                                                                                                                                                                                                     '''''''''':
                                                                                                                                                                                                                                                                                                                                                                               ''''''''''''''''''''''''-'''''e';;''.
                                                                                                                                                                                                                                                                                                                                                                                                                   '''''''*'''''''->''-n*''**-'''   **'




                      '
                       .q;J'
                           ;t7?!?p
                                 ?'
                                  ,!r4;sj5(:......q..
                                                    ;y;:s;
                                                         :E
                                                          .:
                                                           .:
                                                            f:.s .;
                                                                  ....h......
                                                                            L'..c.. ...z,....7....y.z
                                                                                                    ::
                                                                                                     sE:ïïà-.ï
                                                                                                             z.g.
                                                                                                                ,L
                                                                                                                 ,sm.:.
                                                                                                                      z.u.
                                                                                                                         E.
                                                                                                                          E.:':r!!!rr!
                                                                                                                                     k'
                                                                                                                                      ., x.4SNEer
                                                                                                                                                sfc..sES.;;%,u;vsïsLa&.
                                                                                                                                                                      lErt:
                                                                                                                                                                          >zx- .r?hpys
                                                                                                                                                                                     :......EeE
                                                                                                                                                                                              .....r?92
                                                                                                                                                                                                      s.>.,E3
                                                                                                                                                                                                            ..
                                                                                                                                                                                                             @t:.:
                                                                                                                                                                                                                 èrI;rr;:..;,.......k...ikApu.%$$y
                                                                                                                                                                                                                                                 1!lh71lhr.::.E
                                                                                                                                                                                                                                                              'E
                                                                                                                                                                                                                                                               ,uqt'a'
                                                                                                                                                                                                                                                                     E$'
                                                                                                                                                                                                                                                                       :.q:.,
                                                                                                                                                                                                                                                                            '):
                                                                                                                                                                                                                                                                              r;$')t'IQ:
                                                                                                                                                                                                                                                                                       E' %f.:..
                                                                                                                                                                                                                                                                                               â.>. r
                                                                                                                                                                                                                                                                                                    ..ufitk- k'
                                                                                                                                                                                                                                                                                                              Ax.>. .:..''' .' .
Case 0:21-mj-06173-PMH Document 1 Entered on FLSD Docket 03/23/2021 Page 2 of 11




                    AFFIDA VIT IN SUPPO RT O F CRIM INA L CO M PLM N T

           1,Caleb D .K ing,being duly swom ,do state and attestasfollows:

                        AG ENT BA CK G R OUN D A ND INTRO DU CTION

                  ThisA ftsdavitis subm itled in supportofan application fora Crim inalCom plaint

    charging JOHNESHA TRAVIS ($çT1lAVIS'')and FRANKLIN BECKW ITH (SGBECKW ITH'')
    with conspiracy to com m itw ire fraud and bank fraud,w ire fraud,and bank fraud,in violation of

    Title 18,United States Code,Sections 1349,1343,and 1344,from on or aboutM ay 28,2020,

    continuing to and through atleastO ctober29,2020.

                  TRAVIS and BECKW ITH participated in a schem e to obtain by fraud teris of

    thousandsofdollarsfrom aforgivableloanthroughthePaycheckProtectionProg/am ($TPP'')by
    subm itting a fraudulent PPP loan application on behalf of the their lim ited liability company

    LuxuryYachtRentalsPlus,LLC tsslwuxuryYachf).
                  lam aSpecialAgentwiththeCoastGuardInvestigativeService(ç(CG1S'').Prior
    to m y em ploym ent with CGIS,1w as a SpecialA gent with the Defense Crim inallnvestigative

    Service C$DC1S'') for 7 years and the United States Anny Criminallnvestigation Divi
                                                                                      .sion
    Command(CCUSACIDC'')for1.5years.Iam agraduateofUSACIDC'S SpecialAgentCourseat
    FortLeonard W ood,M issouri,and theD CIS SpecialAgentBasic Training Program attheFederal

    Law Enforcem entTraining Center.Ialso obtained a JurisDoctorate degree in 2020.

                   M y 1aw enforcem entauthbrity isderived from Title 14,U nited StatesCode,Section
                                           .




    525,which grantsCGIS SpecialAgents1aw enforcem entauthority forany crim ecom m itted within

    the authority ofthe United States CoastGuard. The U nited States CoastGuard has very broad

    authority to enforce lawsrelated to m aritim e com m erce,including the investigation offraudulent
                                           .




    loanstaken outby yachtohartering businesses.
Case 0:21-mj-06173-PMH Document 1 Entered on FLSD Docket 03/23/2021 Page 3 of 11




           5.     ThisA ffidavitis based on m y personalinvestigation and on inform ation obtained

    from other 1aw enforcem ent personneland w itnesses,docum ents,and public records. Because

    thisAffidavitisbeing subm itted forthe lim ited purpose ofestablishing probable cause,itdoesnot
                                          '
                                           (
    contain every detailaboutthisinvestigation ofw hich 1am aw are.

                                        PR OBABLE CAU SE

                            Overview ofthePaycheckProtectionProgram
                  TheCoronavirusAid,Relief,andEconomicSecurityI%CCARES''IActisafederal
    law enacted in or around M arch 2020 and designed to provide em ergency financialassistance to

    the m illions of A m ericans w ho are suffering the econom ic effects caused by the COV1D -'19

    pandemic.Onesource ofreliefprovided by theCARES Actwasthe authorization ofup to$349

    billioninforgivableIoanstosmallbusinessesforjobretentionandcertainotherexpenses,through
    aprogram referredtoasthePPP.In oraroundApril2020,Congressauthorized over$300 billion

    in additionalPPP funding.

                  In order to obtain a PPP loan, a qualifying business m ust subm it a PPP loan
                        .



    application,w hich is signed by an apthorized representative of the business. The PPP loan

    application requires the business (through its authorized representative) to acknowledge the
    program rulesand makecertain affirm ativecertifcationsin orderto be eligibleto obtainthePPP

    loan.InthePPP loanapplication,thesmallbusiness(throughitsauthorizedrepresentative)must
    state,amongotherthings,its:(a)averagemonthlypayrollexpenses;and(b)numberofemployees.
    These fguresare used to calculate the am ountofm oney the sm allbusiness is eligible to receive

    under the PPP. ln addition,businesse; applying for a PPP loan m ust provide docum entation

    showing theirpayrollexpenses.

           8.      A PPP loan application m ustbe processed by a participating lender.lfa PPP loan
Case 0:21-mj-06173-PMH Document 1 Entered on FLSD Docket 03/23/2021 Page 4 of 11




    application is approved,the participating lenderfundsthe PPP loan using its ow n m onies,which

    are 100% guaranteedbytheSmallBusinessAdministration (G(SBA'').Datafrom theapplication,
    inclgding inform ation aboutthe borrow er,the totalam ountofthe loan,and the listed num berof

    em ployees,istransm itted by the lenderto the SBA in the course ofprocessing the loan.

           9.     The CARES Act specises eligibility criteria that a participating lender must

    consider,specifcally,
                  In evaluating the eligibility of a borrower for a covered loan w ith
                  the term s described in this paragraph, a lender shall consider
                  whethertheborrower-wasinoperationonFebruag 15,2020;and
                  hademployeesforwhom theborrowerpaid salarlesandpayroll
                  taxes;orpald independentcontractors,asreported on aForm 1099-
                  M ISC.

    Title15,UnitedStatesCode,Section636(a)(36)(F)(ii)(11)(aa)-(bb).
           10.    PPP loan proceeds m ustbe used by the business for certain perm issible business

    expenses such as payroll costs,interest on m ortgages, rent,and utilities.The PPP allows the

    interest and principal on the PPP loan to be entirely forgiven if the business spends the loan

    proceeds on these expense item sw ithin a designated period oftim e after receiving the proceeds

    and usesa certain am ountofthe PPP loan proceedson payrollexpenses.

                                The FraudulentPPP Loan Application

            11. AccordingtoFlorida'sDivisionofCorporationswebsite(ç:SunBiz''),LuxuryYacht
    '

    wasincorporated in 2019 with itsprincipalplaceofbusinesslisted in M iami,Florida.According
                                           )
    to the incorporation docum ents,the m anagerand registered agentofLuxury Y achtwasA .K.

            l2.    A .K .'Shom e address isIisted asLuxury Y acht'sprincipalplace ofbusiness.

            13.    l interview ed A .K .,and A .K .stated that he/she does not know BECKW ITH or

    TRAVIS,noris he/she even aw are ofthe com pany.lam notaware ofany evidence linking A .K.

    to TM VIS orBECK W ITH .
Case 0:21-mj-06173-PMH Document 1 Entered on FLSD Docket 03/23/2021 Page 5 of 11




                   On M ay 28,2020,perLuxury Yacht'sannualreportavailableon SunBiz,TR AV IS

    w as m ade the m anagrr and registered agentof Luxury Yacht.H ow ever,A .K .'S hom e address

    continuesto thisday to be listed on SunBiz asLuxury Yacht'sprincipalplace ofbusiness.

                  A ccording to bank iecords,on or aboutJune 8,2020,TRAVIS and BECK W ITH

    openedabusinesscheckingaccount(theçdBankAccounf')inthenameofLuxuryYacht.TheBank
    A ccountw asopened in person ata bank branch in Broward County.TRAV IS listed herselfon the

    bank opening docum entsasLuxury Y acht'sm anager.BECK W ITH listed him selfasan authorized

    signeron the Bank Account.

           16.     From on oraboutJune 11,2020,through on and aboutJune 16,2020,a PPP loan

    application w as electronically prepared and subm itted w ith supporting docum ents on behalfof

    LuxuryYacht,viainterstatewirestoalognprocessor(ççBankProcessor1''),toafederallyinsured
    bankCçBank 1'')intheamountof$152,,
                                     605.TheBorrowerApplicationForm waselectronically
    signed w ith the nam e çslohnesha Travis.''

           17.     The BorrowerA pplication Form pam ed Luxury Yachtasthe Applicant,TRAVIS

    asthe Prim ary Contactand sole owner,and A .K.'Sresidentialaddress asthe businessaddress.Of

    note,the GsBusiness Phone''num berlisted on the fonn,according to AT& T docum ents,is a cell

    phonenum berregistered to BECKW ITH ending in 1913.A sfurtherdiscussed below ,Ispokew ith

    BECK W ITH atthis num ber.

            18. Ltlxursrvacl
                           ptolus@valpoo.com istheemailaddressthatwasusedtosubmitthePPP
    loan application and supporting docum ents.Yahoo records indicated thatthe em ailaccountw as

    registered in TRAVIS'Snam e,butthephone num berlinkedto the accountistheAT& T cellphone
                                            .




    num berregistered tq BECK W ITH ending in 1913.
Case 0:21-mj-06173-PMH Document 1 Entered on FLSD Docket 03/23/2021 Page 6 of 11




                    The Borrow er A pplication Form contained the follow ing m aterially false

    inform ation'
                .

                    a.     ThatLuxuryYacht'saveragem onthlypayrollwas$61,402;
                    b.     ThatLuxury Y achthad six em ployees;and,

                           Thatthepurpose ofthe loan wasforpayrolland utilities.

           20.      TheBorrow erApplication Fol'm also containedthefollow ing certiGcations,among

    others,each ofwhich w asinitialed w ith the lettersç(JT'':

                      a. The Applicantw as in operation on February 15,2020 and
                    had em ployees forw hom itpaid salaries and payrolltaxes orpaid
                    independentcontractors,asreportedonFormts)1099-M 1SC.
                      b. The funds w ill be used to retain w orkers and m aintain
                    payrollor m ake m ortgages interestpaym ents,lease paym ents,and
                    utility paym ents, as specified under the Paycheck Protection
                    Program Rule;1understand thatifthe fundsareknow ingly used for
                    unauthorized purposes,thefederalgovernm entm ay hold m e legally
                    liable,such as forchargesoffraud.
                                            J:
                      c. 1 further certify that the inform ation provided in this
                    application and the inform ation provided in al1 supporting
                    docum ents and form s istrue and accurate in a1lm aterialrespects.1
                    understand that know ingly m aking a false statem ent to obtain a
                    guaranteedloanfrom SBA ispunishableunderthelaw (.1
           21.      The Luxury YachtPPP loan application also included the following supporting

    documents:(1)apurported1RSForm 941(Employer'sQuarterlyFederalTaxReturn)forthefirst
    quarterof2020,and(2)apurportedFebruarybank statem entfrom the Bank A ccount.The bank
                                                  .




    statem entappears to be fraudulent;itpurports to be from February 2020,butthe Bank Account

    w asnotopened untilJune 8,2020.

           22.      Thepurported Form 941 subm itted w ith the loan application showed a Grstquarter

    payrollof$183,125.00 for six employees.lmportantly,the Form 94l is unsigned despite the
    requirem entthat it be signed.M oreover,as discussed below ,there is no evidence thatLuxury
Case 0:21-mj-06173-PMH Document 1 Entered on FLSD Docket 03/23/2021 Page 7 of 11




    Yachthasorpaysany em ployees.

           23.    The Luxury YachtPPP loan application w asapproved,and on June 16,2020,Bank

    1wired totheBank Accountloan proceedsin the amountof$152,605. 1havereviewed records
    from the Bank Account,and itdoes notappearthatany funds obtained from the PPP loan w ere

    used forpayrollorutilities.

           24.    In fact,the bank recordsretlecta numberofdebitcard purchases and transactions

    thatdonotappeartoberelated to anyauthorized purposes,aspertheBorrowerApplicationForm .

    For example,there are transactions atrestaurants such asPrim e 112,Outback Stealchouse,Yolo

    Las Olas, Sushi Siam Brickell, Southport Raw Bar, and Tw in Peaks D avie. There are also

    transactionsatTrypByWyndham FortLauderdale(ahötel)andtheNature'sRemedyShop.
           25. The bank records also retlectapproximately $114,000 in cash withdrawals by
    TRAVIS from June 16,2020,to October27,2020.

           26.    AsofOctober30,2020,therewasonly about$37,538.07 remaining in the Bank

    Account.

                    TM VIS'sandBECKWITH'SStatements//Law Enforcement
                         1. Interview oflohnesha Travis
                  On October 16,2020, 1.interviewed TR AVIS at her hom e in FortLauderdale,

    Florida.TRAVIS stated thatshe is the ownerofLuxury Yacht.Specitically,TR AV IS explained

    that BECK W ITH asked her to be the ow nerof Luxury Y achtfor creditpurposes.A ccording to

    TRAVIS,the purpose ofthe com pany w as to charteryachts for third parties.W hen asked,she

    stated thatLuxury Y achtowned boats and had em ployees.However,she stated thatshe w as not

    in possession ofany business recordspertaining to Luxury Y acht.A fterfurtherquestioning,she

    adm itted thatLuxury Yachtdid notin facthave any boats orem ployees.


                                                 6
Case 0:21-mj-06173-PMH Document 1 Entered on FLSD Docket 03/23/2021 Page 8 of 11




           28.    Iasked TR AV IS ifshe applied foraPPP loan on behalfofLuxury Y acht.TRAV IS

    stated thatshew asaware thatBECK W ITH applied fora PPP Loan on behalfofthe company.She

    claim ed that she did not take part in preparing or subm itting the application. She adm itted,

    how ever,to signing the loan applicatiop,w hich she claim ed she did on BECK W ITH 'Sphone in

    the parking 1otofherapartm entbuilding in Broward County.

           29.    TR AV IS furtherclaim ed thatBECK W ITH told herthatthey were going to use the

    proceedsofthe loan to starta legitim atebusiness.She adm itted to know ing thatBank 1deposited

    the loan proceedsinto the Bank A ccountbecause she received m onthly bank accountstatem ents

    to herem ail.TR AVIS showed m e the bank statem entson hercomputer.

                             J.Interview ofFranklinBeckwith
           30.    On O ctober 19 and 20, 2020, 1 interview ed BECK W ITH by telephone.

    BECKW ITH adm itted to m e thathe w aj in factthe ownerofLuxury Y achtand thathe had asked

    TR AVIS to be the (downer''for creditpurposes.BECKW ITH referred to him self as the owner
                                                                                            ',

    director,and m anager of Luxury Y acht.H e further claim ed that TRAV IS had no knowledge

    regarding Luxury Yacht's em ployeesoroperations.

                  During m y conversations with BECK W ITH ,1 asked him aboutLuxury Y acht's

    businesspurposes.D uring one conversation,hestated thatthecom pany chartersyachtsthatbelong

    to third parties. W hen I questioned him further'about this, he responded that the company's

    incorporation docum ents allow it to partake in all legal business; therefore, according to

    BECK W ITH,itcan sellcookiesorcharterboats.

           32.    D uring a second conversgtion,1asked him again aboutthepurpose ofthebusiness.

    Thistim e,he claim ed thatthe originalpurposeofthebusinessw asto purchase aboatforcharters,

    but the com pany was unable to do that;therefore,in the end,he decided thatthatthe com pany
Case 0:21-mj-06173-PMH Document 1 Entered on FLSD Docket 03/23/2021 Page 9 of 11




    w ould rentcars.However,when 1lastchecked on January 27,2021,there were no carsregistered
                                                                ,




    to Luxury Yacht.

          33.     Iasked BECK W ITH aboutthe num berof individuals em ployed by the com pany,

    and he responded that the company had six em ployees. W hen asked for the nam es of these

    employees,BECKW ITH didnotprovidemewithasinglename.Instead,hetoldmethathewould

    em ailm e a listofemployees along w ith otherbusinessrecords.He neverdid.

                  BECK W ITH also claim ed thathe used ADP Payroll Services to pay his Luxury

    Yacht em ployees. However,ADP has indicated that they have no records relating to Luxury

    Yacht. AD P did provide payrollrecordsfora second com pany thatBECK W ITH is listed as the

    m anager of on SunBiz.1 asked BECK W ITH whether the Luxury Yacht em ployees were also

    em ployees for this second company, BECK W ITH stated that each com pany had different

    em ployees.

           35.    Finally,lchecked w ith theFloridaDepartm entofRevenueto see whatinform ation,

    if any,ithad on file aboutLuxury Yaçht.A s ofD ecem ber23,2020,the Florida Departm entof

    Revenue had no reemploym entassistaace tax reports for Luxury Yachtorw age inform ation for

    employeesofLuxuq Yacht.
                                          coxcùcslox
           36.    Based on the inform ation provided above,1respectfully subm itthatprobable

    cause existsto believe thatTR AVIS and BECK W ITH have com m itted conspiracy to com m it

    wire fraud and bank fraud,w ire fraud,and bank fraud,in violation ofTitle 18,United States

    Code,Sections 1349,1343,and 1344,


    FURTHER YOU R AFFIAN T SA YETH NA UGH T.
Case 0:21-mj-06173-PMH Document 1 Entered on FLSD Docket 03/23/2021 Page 10 of 11
Case 0:21-mj-06173-PMH Document 1 Entered on FLSD Docket 03/23/2021 Page 11 of 11




                               UN ITED STATES DISTRICT CO UR T
                               SO UTH ERN D ISTRICT O F FLOR IDA

                           Case N o.

    UN ITED STA TES O F A M ER ICA

    V.

    FR AN K LIN BEC K W ITH and
    JO H N ESH A TM V IS,

            D efqndants.
                                               /

                                   COM PLA INT C OV ER SH EET

         Did this m atter originate from a m atterpending in the Northern Region ofthe United States
         Attorney'sOfficepriortoAugust9,2013(Mag.JudgeAlicia0.Valle)? - Yes X No
    2. Did this m atter originate from a m àtter pending in the CentralRegion ofthe United States
         Attorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM .M aynardl'
                                                                          ?- Yes X No
    3. Did this m atter originate from a m atter pending in the CentralRegion ofthe United States
         Attorney'sOfficepriortoAugust8,2019(M ag.JudgeJaredM .Strauss)? - Yes X No
    4. Did this m atter originate from a m atter pending in the southern region of the United States
         Attorney'sOfGcepriortoNovember23,2020(JudgeAileenM .Cannon)? -x Yes - No
                                                        Respectfully subm itted, .

                                                        ARIAN A FA JARD O ORSH AN
                                                        U NITED STA TES ATTORN EY


                                                By:              '
                                                        BERTILA LILIA FERN D EZ
                                                        A ssistantU nited StatesA ttorney
                                                        Fla.BarN o.124092
                                                        99 N ortheast4thStreet
                                                        M iam i,FL.33132-2111
                                                        Tel:(305)961-9099
                                                        BertilmFernandez@usdoj.gov
